El Juez Asociado Se. Figueeas
emitió la opinión del tribunal.
Se trata de nn recurso de apelación interpuesto por el acusado contra sentencia dictada por la Corte de Distrito de-Gruayama en una causa de agresión con intención de cometer homicidio.
El juicio se celebró ante el tribunal de derecho y en 29 de-septiembre de 1906 con vista del artículo 223 del Código Penal,, se condenó al acusado Ramón Valentín á la pena de un año'de-cárcel que sufrirá en la de dicho distrito y al pago de las. costas.
No consta en el récord exposición de hechos, ni pliego de-excepciones, ni el apelante -ha alegado ante esta Corte Su-prema los motivos en que funda su recurso de apelación.
Después de un cuidadoso exámen de los procedimientos dé-la corte de distrito, resulta que no se ha cometido error fundamental y por lo tanto, la sentencia apelada debe confirmarse-con las costas á la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y Wolf.